Case: 15-14014   Date Filed: 02/15/2017   Page: 1 of 5


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-14014
                          Non-Argument Calendar
                        ________________________

        D.C. Docket Nos. 6:14-cv-01556-CEM; 6:13-bkc-10272-CCJ



In re: DUANE WOODMAN,

                                                           Debtor.

__________________________________

DUANE WOODMAN,

                                                           Plaintiff-Appellant,

                                     versus

U.S. BANK,

                                                           Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (February 15, 2017)
               Case: 15-14014     Date Filed: 02/15/2017    Page: 2 of 5


Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Duane Woodman appeals pro se a judgment dismissing as moot his

challenges to a decision that granted U.S. Bank relief from the automatic stay in

Woodman’s bankruptcy case. We affirm.

      After Woodman filed a petition for bankruptcy seeking to protect his

leasehold interest in a residence in Florida, U.S. Bank filed a motion for relief from

the automatic stay, 11 U.S.C. § 362(d). A year earlier, U.S. Bank had acquired the

property from Woodman’s lessor, A.M. DeAndrade, in a foreclosure sale. U.S.

Bank sought relief from the automatic stay to evict Woodman from the property.

      Woodman objected to the motion of U.S. Bank and argued that the

foreclosure was fraudulent and that he was a lawful tenant who had an interest in

the property under the Protecting Tenants at Foreclosure Act of 2009, Pub. L. No.

111–22, Div. A, Title VII, 123 Stat. 1632, 1660–62 (2009). U.S. Bank responded

that it had standing to obtain relief from the automatic stay and that Woodman was

not entitled to the protections of the Tenants Act because his lease had not been

negotiated in an arms-length transaction and he had not paid fair market rent. U.S.

Bank submitted copies of the certificate of title and its notice of eviction.

Woodman submitted an affidavit stating that he had been allowed to lease the

property for less than the market rate in exchange for making repairs and “other


                                           2
                Case: 15-14014   Date Filed: 02/15/2017    Page: 3 of 5


agreements.” But the lease agreement provided that Woodman paid $250 in rent,

he had to reimburse his lessor for repairs, the lease was subject to a potential

foreclosure, and the agreement could not be modified orally. Woodman

acknowledged that he had known about the foreclosure and had received notice of

the eviction.

      After two evidentiary hearings, the bankruptcy court granted the motion of

U.S. Bank for relief from the automatic stay. The bankruptcy court ruled that it

lacked jurisdiction to review the foreclosure proceedings and that U.S. Bank had

standing to move for relief. Woodman was not a bona fide owner entitled to

protection under the Tenants Act, the bankruptcy court ruled, because he had paid

less than fair market rent and his lease had terminated when the bank foreclosed on

the property. Because Woodman was a tenant at sufferance, the bankruptcy court

stated, U.S. Bank could terminate the tenancy and evict him from the property.

Woodman appealed.

      The district court dismissed Woodman’s appeal for lack of jurisdiction. The

district court dismissed as moot Woodman’s challenges to the application of the

Tenants Act, the procedures used during the evidentiary hearings, and the

evidentiary rulings of the bankruptcy court. The district court mentioned in its

opinion that Woodman “[had] not challenged [the] ruling” that the bank had

standing to seek relief from the automatic stay. Woodman filed a notice of appeal


                                           3
              Case: 15-14014     Date Filed: 02/15/2017    Page: 4 of 5


and a motion for reconsideration, but after the district court denied his motion,

Woodman never amended his notice of appeal.

      “We review the question of mootness de novo.” CAMP Legal Def. Fund,

Inc. v. City of Atlanta, 451 F.3d 1257, 1268 (11th Cir. 2006). As the second court

of review, we review de novo the legal conclusions of the district court. In re

Northlake Foods, Inc., 715 F.3d 1251, 1255 (11th Cir. 2013).

      The district court lacked jurisdiction to entertain Woodman’s appeal. The

jurisdiction of the federal courts is limited to actual cases and controversies. Burke

v. Barnes, 479 U.S. 361, 363 (1987). An action becomes moot when it no longer

presents a “live” controversy or when a ruling on the issues would have no

practical significance. Nat’l Advert. Co. v. City of Miami, 402 F.3d 1329, 1332

(11th Cir. 2005). Woodman opposed granting U.S. Bank relief from the automatic

stay based on the protections given to leaseholders under the Tenants Act, but that

statute “terminate[d] on December 31, 2014,” Mortgage Reform and Anti-

Predatory Lending Act, Pub. L. No. 111-203, § 1484, 124 Stat. 1376, 2204 (2010),

while Woodman’s appeal was pending in the district court. At that point, as the

district court stated, the Tenants Act could “no longer [serve as] a viable defense”

for Woodman to avoid eviction. Even if the bankruptcy court had erred, any

decision by the district court would not entitle Woodman to relief because on

remand he could not claim the protections of the Tenants Act. Because “it is not


                                          4
               Case: 15-14014     Date Filed: 02/15/2017    Page: 5 of 5


enough that there may have been a live case or controversy when the case was

decided by the court whose judgment” is under review, Burke, 479 U.S. at 363, the

district court correctly dismissed Woodman’s appeal as moot.

       We will not consider Woodman’s remaining arguments. We lack

jurisdiction to consider Woodman’s argument about standing because he failed to

perfect the issue for appeal. See Johnson v. Atlanta Gas Light Co. (In re Johnson),

747 F.2d 701, 702 (11th Cir. 1984). After the district court denied Woodman’s

motion for reconsideration, in which he raised the issue of standing for the first

time, he failed to file an amended written notice stating that he intended to appeal

the adverse decision. See Fed. R. App. P. 6(b)(2)(A)(ii); Fed. R. Bankr. P.

8002(b)(3). And we decline to consider Woodman’s arguments about personal

jurisdiction and the denial of due process that he raises for the first time on appeal.

See Day v. Persels & Assocs., LLC, 729 F.3d 1309, 1325–26 (11th Cir. 2013); In

re Holywell Corp., 874 F.2d 780, 782 (11th Cir. 1989).

      We AFFIRM the dismissal of Woodman’s appeal.




                                           5